DENY and Opinion Filed March 1, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-00688-CV

  IN RE CONNIE PARKER ON BEHALF OF LOUIS HENYARD, Relator

               Original Proceeding from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-18116

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne
      In this original proceeding, relator seeks relief from the trial court’s August 5,

2021 discovery order, which denied in part a motion to compel production of certain

documents pursuant to the stay of discovery found in Texas Civil Practice and

Remedies Code section 74.351(s). See TEX. CIV. PRAC. & REM. CODE § 74.351(s).

To be entitled to mandamus relief, relator must demonstrate that the trial court has

clearly abused its discretion and that she has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      In light of the Texas Supreme Court’s recent decision in In re LCS SP, LLC,

No. 20-0694 (Tex. Feb. 25, 2022) (orig. proceeding), we conclude that relator has

failed to demonstrate a clear abuse of discretion. Accordingly, we deny the petition
for writ of mandamus. See TEX. R. APP. P. 52.8(a). We also lift the stay issued by

our August 20, 2021 order.



      210688f.p05                        /Leslie Osborne//
                                         LESLIE OSBORNE
                                         JUSTICE




                                       –2–